OPINION
By THE COURT
Irene Pracher was the beneficiary named in a policy of insurance issued by The Metropolitan Life Insurance Company on the life of her husband, John Pracher, now deceased. Upon his death she brought an action on the policy in the Court of Common Pleas for the amount which she claimed was due. A copy of the policy was attached to and made a part of the petition. The case was tried to a jury. At the close of the evidence the court arrested the testimony from the jury and entered judgment for the insurance company.
The policy provided for a total annual premium of $160.65. The policy contained a clause to the effect that the policy would lapse in default of payment of any premium when due or within a period of grace of 31 days thereafter. The evidence discloses that the premium was not paid when due nor within the period of grace. By the terms of the policy it then lapsed. Insurance Co. v Hines, 129 Oh St 472. The policy contained other provisions which gave to the policy holder certain rights and privileges upon the performance by him of certain conditions and acts. Upon the lapse of the policy no tender was made to the company and none of the conditions and acts on the part of the policy holder were performed. The beneficiary therefore can not have the benefit of these other provisions of the policy because its terms and conditions were not complied with.
The trial court properly sustained the motion of the defendant to arrest the testimony from the jury and rendering judgment for the defendant.
Judgment affirmed.
MIDDLETON, PJ, BLOSSER and Mc-CURDY, JJ, concur.